238 Ga. 143 (1977)
231 S.E.2d 753
DAVIS
v.
DAVIS.
31778.
Supreme Court of Georgia.
Submitted December 10, 1976.
Decided January 4, 1977.
John S. Boswell, Sr., for appellant.
Bennett & Wisenbaker, Jim T. Bennett, Jr., Reginald C. Wisenbaker, for appellee.
JORDAN, Justice.
This appeal is from the grant, by the trial court, of appellee's motion to dismiss appellant's notice of appeal under Code Ann. § 6-809 (b). None of the five enumerated errors complains of the dismissal of the notice of appeal. The brief of the appellant fails to even mention the dismissal of his notice of appeal, much less show error by argument and citation of authority.
We therefore cannot find that the trial judge abused his discretion in dismissing the notice of appeal. Dunbar v. Green, 232 Ga. 188 (205 SE2d 854) (1974).
Judgment affirmed. All the Justices concur.